Citation Nr: 1234420	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  05-20 528	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an increased rating for left hammertoes, currently rated as 30 percent disabling. 

3.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, Type 
II.  

4.  Entitlement to a total rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania; and a July 2006 decision of the Boston, Massachusetts VA RO.   

The January 2004 decision, in pertinent part, denied entitlement to service connection for low back sprain and bilateral leg disorders; and also denied increased ratings for left and right foot hammer toes, each evaluated as 10 percent disabling.  The July 2006 decision granted service connection for diabetes mellitus, type 2, and evaluated the disability as 20 percent disabling, effective February 28, 2006.  The Boston RO currently has jurisdiction. 

The Veteran testified before the undersigned at a December 2007 hearing at the RO (Travel Board hearing).  The hearing transcript is of record. 

In November 2010, the Board granted service connection for a bilateral leg disability, namely peripheral neuropathy and remanded the remaining issues for additional development.   

In August 2011, the Board, in pertinent part, denied service connection for a low back disability; granted an increased rating for left foot hammer toes to 30 percent and for right foot hammer toes to 20 percent.  It remanded the diabetes mellitus issue.

The Veteran appealed the portion of August 2011 Board decision that denied entitlement to service connection for a low back disability and granted a 30 percent rating for left foot hammer toes to the United States Court of Appeals for Veterans' Claims (Court).  Before the Court issued a decision, the Veteran and the Secretary of VA filed a Joint Motion for Partial Remand (Joint Motion), which was granted by the Court in March 2012.  The Joint Motion vacated the August 2011 Board decision regarding the left hammer toes and back issues; and returned them to the Board for adjudication consistent with the Joint Motion.  

The Veteran did not submit a notice of disagreement with regard to the January 2004 decision denying entitlement to TDIU.  The record indicates; however, that the Veteran has been unemployed during the pendency of the appeal.  The issue of TDIU is raised as part of the claim for an increased rating, and it is included as part of the current appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The Board previously remanded the issue of entitlement to service connection for an eye disability for issuance of a statement of the case.  That issue was adjudicated in a supplemental statement of the case issued in April 2011.  Although it was mentioned in a July 2011 brief to the Board, neither the Veteran nor his representative has submitted a notice of disagreement with the agency that entered that decision.  Cf. 38 U.S.C.A. § 7105(b)(1) (West 2002).  The Boar also notes; however, that it does not appear that the Veteran has been furnished with notice of his appellate rights with regard to that decision.

The Virtual VA paperless claims processing system includes an updated August 2012 rating decision and recent VA examinations.  These documents are not currently associated with the physical claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Court or Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Court or Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  

The Board's previous remand sought to afford the Veteran an examination for clarification of findings on a previous examination for diabetes mellitus; adjudication of intertwined claims for service connection, and an examination to obtain an opinion as to the Veteran's employability.  The record does not reflect that this development has been completed.

Additional development is also necessary to comply with the Joint Motion instructions.  For the low back disability, an additional medical opinion is needed addressing whether it is related to active service or service connected foot disorders.  For the left hammertoes disorder, an additional medical opinion is needed to determine whether the overall function in the left foot due to hammertoes is equal to that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  

In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  An opinion is needed as to whether the Veteran's service connected disabilities preclude gainful employment.  

TDIU is assigned, where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2011).  

Beginning July 23, 2003, the Veteran was service connected for the following compensable disabilities: a left foot disability due to hammertoes rated as 30 percent disabling, a right foot disability due to hammertoes rated as 20 percent disabling, left foot hammertoes rated as 10 percent disabling, and right foot hammertoes rated as 10 percent disabling.  Service connection was also in effect for peripheral neuropathy of the lower extremities and bilateral foot fungus with these disabilities evaluated as noncompensable.  His overall combined rating was 60 percent on July 23, 2003.  38 C.F.R. § 4.25.  

Service connection has also been granted for posttraumatic stress disorder with alcohol abuse, evaluated as 70 percent disabling since February 24, 2011.

For TDIU purposes, these separately rated foot disabilities have a common etiology (i.e. wearing combat boots) and will be considered as a single disability for TDIU purposes.  Hence, the Veteran meets the schedular TDIU criteria laid out in 38 C.F.R. § 4.16(a) beginning July 23, 2003.  

The Veteran reports that he has been unemployed since approximately July 2004.  See June 2012 VA psychiatric examination report.  The record does not include an opinion on the impact of the Veteran's service connected disabilities on his employability.  Additional development as directed below is necessary for the TDIU claim. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

2.  Provide the Veteran with VCAA notice regarding the issue of entitlement to TDIU.

3.  Request that the Veteran identify any treatment records for his service connected disabilities or disabilities claimed to be service connected.  Furnish appropriate authorization for the release of private medical records.  

Take the necessary steps to obtain all records of VA treatment for these disabilities. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

4.  Adjudicate the issues of entitlement to service connection for bilateral shoulder and hand disabilities; and for a disability manifested by balance problems.

5.  Ask the examiner who conducted the March 2009 examination for diabetes mellitus to clarify whether diabetes mellitus requires restriction of activities.

If the examiner is not available, or there is evidence of a worsening in the disability, afford the Veteran a new examination to determine the current severity of diabetes mellitus.

6.  After associating all evidence generated from instructions 1 and 3 with the claims folder, schedule the Veteran for a VA examination to determine whether any current low back disability is related to an injury in service or service connected foot disorders. 

The claims file, to include a copy of this Remand, and any pertinent records in Virtual VA, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished.  The examination shall include any diagnostic testing or evaluation deemed necessary.

(i)  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a current low back disability as a result (in whole or part) of an injury or disease during his period of active service, to specifically include reported slip and fall accident in service as reported by the Veteran and service treatment records from October 1972 that document a fall down a stairwell and another fall from a rack or ladder.  

(ii)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has current a low back disability that is proximately due to service-connected bilateral hammertoes.  

(iii) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has current low back disability that is aggravated (made permanently worse beyond its natural progression) by his service-connected hammertoes.  

For the question of secondary service connection, the examiner should provide separate responses, one addressing a secondary relationship and the other addressing the possibility of aggravation.  In formulating both secondary service connection opinions, the examiner is directed to review and comment on both the September 2003 and March 2009 VA examination reports suggesting that the low back disability may be secondary or aggravated by the service connected bilateral hammertoes.    

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

4.  After associating all evidence generated from instructions 1 and 2 with the claims folder, schedule the Veteran for a VA examination to ascertain the severity of the service connected hammertoes of the left foot. 

The claims file, to include a copy of this Remand, and any pertinent records in Virtual VA, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished.  The examination shall include any diagnostic testing or evaluation deemed necessary.

The examiner should provide an opinion as to whether the left foot hammertoes disorder is so severe that the Veteran would be equally well served by amputation with a prosthetic in place or whether there is actual loss of use of the foot.

The examiner must provide a rationale for the opinions.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

5.  Afford the Veteran an examination to determine whether his service connected disabilities in combination preclude gainful employment for which his education and occupational experience would otherwise qualify him.  

The Veteran's service-connected disabilities, PTSD rated as 70 percent disabling, a left foot disability due to hammertoes rated as 30 percent disabling, a right foot disability due to hammertoes rated as 20 percent disabling, diabetes mellitus Type II, rated 20 percent disabling; left foot hammertoes rated as 10 percent disabling, right foot hammertoes rated as 10 percent disabling; peripheral neuropathy of the lower extremities and fungus of the feet, evaluated as noncompensable; and any other disability for which service connection is granted on remand.

For the period from July 23, 2003 to February 11, 2011, whether service connected disabilities exclusive of PTSD would render him incapable of securing and maintaining substantially gainful employment consistent with his educational and occupational experience.  

The examiner should also clarify whether the opinion would change if disabilities of the shoulders and hands and balance problems were considered service connected.

The examiner should provide a rationale for these opinions.  If the Veteran is found to be employable during any period since July 23, 2003, the examiner should provide examples of the employment the Veteran would be able to perform.

6.  The RO/AMC should review the examination reports to ensure that they contain all information and opinions sought in this remand. 

7.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


